             Case 3:18-cv-05918-RBL Document 29 Filed 02/26/19 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9                 WESTERN DISTRICT OF WASHINGTON AT TACOMA
10

11   KEVIN MICHAEL BELL                       NO. 3:18-cv-05918-RBL

12                      Plaintiff,

13           v.                               PLAINTIFF’S REPLY TO DEFENDANTS’
                                              OPPOSITION TO TRO (sua sponte converted
14   CITY OF LACEY; Police Chief DUSTY to Motion for Preliminary Injunction).
     PIERPOINT individually; Police Commander
15   JOE UPTON individually; City Attorney
     DAVID SCHNEIDER individually; Mayor Hearing set for: March 7, 2019
16   ANDY RYDER individually; City Manager
     SCOTT SPENCE individually; DOEs 1-25
17   individually, NISQUALLY TRIBE, Nisqually
     CEO JOHN SIMMONS, individually and
18   Nisqually CFO ELETTA TIAM individually.

19                      Defendants.
20

21

22

23

24

25

26
     REPLY                                                LAW OFFICE OF JACKSON MILLIKAN
                                                                    2540 Kaiser Rd.
                                                                  Olympia, WA 98502
                                                               Telephone: (360) 866-3556
                                                               www.MillikanLawFirm.com


     Page 1 of 9
              Case 3:18-cv-05918-RBL Document 29 Filed 02/26/19 Page 2 of 9




 1                                         I.      INTRODUCTION
 2           LCR 65(a)(5) prohibits a party seeking a TRO from filing a Reply Brief. The Court
 3
     converted Plaintiff’s TRO motion to a motion for preliminary injunction. LCR 7(b)(3) permits a
 4
     party moving for preliminary injunction to file a Reply Brief and LCR 7(d) sets the deadline at “no
 5
     later than the noting date.” At risk that the March 7, 2019 hearing is not the constructive noting
 6

 7   date of the converted motion, Plaintiff offers this reply.

 8                                   II.        ARGUMENTS IN REPLY

 9           Plaintiff conceded in the motion that the defendants have innovated an unconstitutional
10
     system so unique as to elude any factually pertinent case law. Dkt. # 20, pg. 6. The defendants
11
     consider this paucity of “federal or Washington State cases directly addressing the constitutionality”
12
     of the tribal jail Agreement as a feather in their cap. Dkt. # 23, pp. 3-4; Dkt. # 25, pg. 6. They
13
     propose that their strained reading of the several state laws has preemptive effect on Plaintiff’s
14

15   Constitutional rights, and that because “several municipalities” similarly mistreat their citizens, the

16   Court should deny relief. Dkt. # 23, pg. 4.
17           1. Lacey argues that Plaintiff’s 19 days in tribal jail was not tribal jurisdiction.
18
             Lacey concedes that “Plaintiff was not seized pursuant to Nisqually authority.” Dkt. # 23,
19
     pg. 5. This leaves two possibilities justifying the seizure. First, the entire Nisqually Jail was
20
     perhaps staffed with ‘General Authority Washington Peace Officers’ deputized as such by the
21

22   procedures set forth in RCW 10.92.020. Taking as true Lacey’s assertion that Plaintiff was

23   “detained pursuant to the laws of the State of Washington,” then technically a deputized General

24   Authority officer could lawfully seize Plaintiff. Dkt. # 23, pg. 5.
25

26

      REPLY                                                            LAW OFFICE OF JACKSON MILLIKAN
                                                                                   2540 Kaiser Rd.
                                                                                 Olympia, WA 98502
                                                                              Telephone: (360) 866-3556
                                                                            Jackson@MillikanLawFirm.com

      Page 2 of 9
              Case 3:18-cv-05918-RBL Document 29 Filed 02/26/19 Page 3 of 9




 1           However, this authority cannot escape the Constitutional limitation that such seizure last
 2   only “the amount of time it takes to determine that the violator is not an Indian…[or]…the officer
 3
     may detain the non-Indian for a reasonable time in order to turn him or her over to state or federal
 4
     authorities….” Bressi v. Ford, 575 F.3d 891, 896 (9th Cir. 2009). Nor does the statute purport to
 5
     extend this authority to snatching non-tribal citizens into tribal jails. See e.g. RCW 10.92.020(1)
 6

 7   (“has the same powers as any other general authority Washington peace officer to enforce state

 8   laws in Washington, including…arrests.).

 9           Finally, records obtained from the Department of Enterprise Services indicate that only six
10
     Nisqually officers were deputized with general authority during the dates in question. Decl. Pl.’s
11
     Att’y, Ex. A. Even if captivity within the jail could be justified under Constitutional and statutory
12
     law, it is highly unlikely that the jail is completely staffed with only these six officers.
13
             Lacey’s second theory is that its jurisdiction extends inside the Nisqually territorial
14

15   jurisdiction and the Nisqually Jail, for purposes of detention and incarceration of non-tribal citizens.

16   Dkt. # 23, pg. 5. Further, Lacey states “there is no evidence that the Nisqually Tribe is asserting
17   jurisdiction over the plaintiff.” Id. This construction ignores the legal significance of concrete
18
     walls, concertina wire fences, guards with guns, and other such accoutrement.
19
             Black’s Law defines jurisdiction as “A government’s general power to exercise authority
20
     over all persons and things within its territory….” Black’s Law Dictionary for iPhone (10th ed.
21

22   2009, Version 1.4). Defendants have introduced no evidence that Nisqually has waived this

23   authority as to non-natives housed in Nisqually Jail. To the contrary, the Agreement equates non-

24   natives with “other prisoners housed in Nisqually Jail.” Dkt. # 9, pg. 23.
25

26

      REPLY                                                              LAW OFFICE OF JACKSON MILLIKAN
                                                                                     2540 Kaiser Rd.
                                                                                   Olympia, WA 98502
                                                                                Telephone: (360) 866-3556
                                                                              Jackson@MillikanLawFirm.com

      Page 3 of 9
              Case 3:18-cv-05918-RBL Document 29 Filed 02/26/19 Page 4 of 9




 1           If non-native captives of Nisqually Jail are indeed under state jurisdiction, then the Public
 2   Records Act, RCW 42.56 should apply to records held within the Nisqually Jail. However,
 3
     Nisqually has neither published “in the Washington Administrative Code” nor “prominently
 4
     display[ed]…methods whereby the public may obtain” records as required by RCW 42.56.040.
 5
     Moreover, requests to Lacey yield nothing more than the words of Nisqually officials -no
 6

 7   enforcement or appeal mechanism applies. See e.g. Decl. Pl.’s Att’y, Ex. B. FOIA has been

 8   similarly useless. Id.

 9           To make matters worse, Nisqually is asserting sovereign immunity. It is difficult to imagine
10
     how captivity in the territorial jurisdiction of a tribe, plus secrecy and immunity could add up to
11
     anything less than jurisdiction over Plaintiff. Plaintiff’s ability to assert his Constitutional rights is
12
     hampered in much the same way as a ‘CIA black site’ torture victim who cannot overcome the
13
     “state secrets doctrine,” which is said to strike a balance “between fundamental principles of our
14

15   liberty, including justice, transparency, accountability and national security.”            Mohamed v.

16   Jeppesen Dataplan, Inc., 614 F.3d 1070, 1073 (9th Cir. 2010). Yet Plaintiff is merely an accused
17   shoplifter tossed into an Indian jail, unable to exercise his rights, despite having no national security
18
     implications.
19
             In any case, Indian captivity far exceeds the sort of “extreme changes in…conditions of
20
     confinement” held offensive to due process in Olim v. Wakinekona, 461 U.S. 238, 245 (1983);
21

22   discussed at Dkt. #20, pp. 11-12 (comparing mental hospital to sovereign jail). It is against this

23   legal and factual backdrop of foreign distinctiveness that Plaintiff moves the Court for relief.

24           Factually, anyone who has driven (or been driven in a squad car) from Washington State
25   Proper into the land of a tribal sovereign can attest to an experience of manifest change; of both
26

      REPLY                                                              LAW OFFICE OF JACKSON MILLIKAN
                                                                                     2540 Kaiser Rd.
                                                                                   Olympia, WA 98502
                                                                                Telephone: (360) 866-3556
                                                                              Jackson@MillikanLawFirm.com

      Page 4 of 9
              Case 3:18-cv-05918-RBL Document 29 Filed 02/26/19 Page 5 of 9




 1   physical and visceral transportation to a different cultural environment. Words and fonts on street
 2   signs are unique, as are official insignia and uniforms; people and buildings have unique physical
 3
     characteristics; shops sell certain products at a discount derived from sales tax exemptions; certain
 4
     types of casinos not permitted elsewhere usually loom over the main road; and animosity may be
 5
     felt by those foreigners perceived as descendants of settlers whose ancestors committed atrocities
 6

 7   against natives. The list of factual foreignness could fill pages ad nauseam.

 8           The list of legal foreignness is also long. See e.g. Santa Clara Pueblo v. Martinez, 436 U.S.

 9   49, 52-57 (1978) (ICRA confers no private right of enforcement action akin to 42 U.S.C. § 1983;
10
     the Bill of Rights does not limit tribal authority, nor does the 14th Amendment); United States v.
11
     Lara, 541 U.S. 193 (2004) (holding tribes and federal government are “sperate sovereigns” for
12
     double jeopardy purposes, which makes three sovereigns when Washington State is added to the
13
     mix); Plains Commerce Bank v. Long Family Land & Cattle Co., 554 U.S. 316, 335-37
14

15   (“nonmembers have no …say in the laws…that govern tribal territory…[so they] may be imposed

16   on nonmembers only [by] consent….”; tribes have absolute “power to exclude persons from tribal
17   land;”); United States v. Red Lake Band of Chippewa Indians, 827 F.2d 380 (8th Cir. 1987) (while
18
     the federal government may be able to access tribal records, there is no version of a public records
19
     act by which non-tribal captives can acquire records of their time in tribal captivity); Wilson v.
20
     Horton’s Towing, 906 F.3d 773, 780 (9th Cir. 2018) (civil forfeiture of non-Indian’s vehicle upheld
21

22   under tribal law as civil; such forfeiture laws may not be lawful in the U.S. Proper after Timbs v.

23   Indiana, No. 17-1091 (U.S. S.Ct. February 20, 2019)).

24           Although Plaintiff cannot point to a specific case that negates municipal authority to remand
25   him into Indian custody, it is abundantly clear that Lacy cannot assert any such positive authority.
26

      REPLY                                                           LAW OFFICE OF JACKSON MILLIKAN
                                                                                  2540 Kaiser Rd.
                                                                                Olympia, WA 98502
                                                                             Telephone: (360) 866-3556
                                                                           Jackson@MillikanLawFirm.com

      Page 5 of 9
              Case 3:18-cv-05918-RBL Document 29 Filed 02/26/19 Page 6 of 9




 1   Lacey relies on the conclusory opinion of its deputy prosecutor that court rules, “the Washington
 2   State Constitution and federal laws” -without specifying any particular clause, section, or case-
 3
     “provide [Plaintiff]…the same procedural due process protections as…[if] housed at a non-tribal
 4
     facility.” Dkt. # 24, pg. 2.
 5
             Although the pretrial detainee standard of proof under deliberate indifference has been
 6

 7   relaxed by the breadth of Kingsley v. Hendrickson, it is clear that Plaintiff’s treatment amounts to

 8   the superlative standard of pretrial punishment. 135 S.Ct. 2466, 2473-74 (2015) (applying objective

 9   indifference to pretrial excessive force claims).
10
                 For under the Due Process Clause, a detainee may not be punished prior to an
11           adjudication of guilt in accordance with due process of law. A person lawfully
             committed to pretrial detention has not been adjudged guilty of any crime. He has
12           had only a "judicial determination of probable cause as a prerequisite to [the]
             extended restraint of [his] liberty following arrest." …Under such circumstances,
13           the Government concededly may detain him to ensure his presence at trial and may
             subject him to the restrictions and conditions of the detention facility so long as
14
             those conditions and restrictions do not amount to punishment, or otherwise violate
15           the Constitution.

16           Bell v. Wolfish, 441 U.S. 520, 535-37 (1979) (citing Ingraham v. Wright, 430 U.S. 651,
17   671-672 n. 40, 674 (1977); Kennedy v. Mendoza-Martinez, 372 U.S. 144, 165-167, 186 (1963);
18
     Wong Wing v. United States, 163 U.S. 228, 237 (1896) and quoting Gerstein v. Pugh, supra, at
19
     114; see Virginia v. Paul, 148 U.S. 107, 119 (1893).
20
             In defining what is and is not punishment, the Bell Court looked to "automatic forfeiture-
21

22   of-citizenship provisions of the immigration laws…." 441 U.S. at 537-38 (quoting Kennedy v.

23   Mendoza-Martinez, 372 U.S. 144, 168-69 (1963)). Premonitory of the case at bar, the Court stated

24   "forfeiture of citizenship traditionally had been considered punishment." Id. at 538. When the City
25

26

      REPLY                                                          LAW OFFICE OF JACKSON MILLIKAN
                                                                                 2540 Kaiser Rd.
                                                                               Olympia, WA 98502
                                                                            Telephone: (360) 866-3556
                                                                          Jackson@MillikanLawFirm.com

      Page 6 of 9
              Case 3:18-cv-05918-RBL Document 29 Filed 02/26/19 Page 7 of 9




 1   forcibly removed Plaintiff to sovereign soil, it effectuated something akin to citizenship forfeiture
 2   -certainly a demotion from the citizenship contemplated in and protected by the Bill of Rights.
 3
             The Bell Court also weighed punitive intent apparent in the "legislative history of the
 4
     forfeiture provisions." Id. Paragraph 1 of the Nisqually Jail Service Agreement similarly lumps
 5
     "any person arrested, sentenced by the court or held under authority of any law or ordinance of the
 6

 7   City" together under the term, "prisoner." Dkt. # 9, pg. 23. Moreover, "[t]hat deportation is a

 8   penalty -- at times a most serious one -- cannot be doubted." Bridges v. Wixon, 326 U.S. 135, 154

 9   (1945). Nor can be doubted the facial, black and white, equation of prisoners and detainees in the
10
     Agreement.
11
             If Nisqually equating pretrial detainees to prisoners is not sufficiently probative of intent to
12
     punish, deportation of Plaintiff into a sovereign nation is impermissibly excessive to effectuate the
13
     legitimate purposes inherent in pretrial detention. In other words, depriving an accused American
14

15   of residency within his own nation is not an acceptable means of achieving the "legitimate

16   nonpunitive governmental objectives" of ensuring his participation in the criminal process. Bell,
17   441 U.S. at 539, n. 20 (citing Kennedy, 372 U.S. at 168).
18
             Plaintiff's deportation into Nisqually is on the order of the Bell Court's hypothetical:
19
             loading a detainee with chains and shackles and throwing him in a dungeon may
20           ensure his presence at trial and preserve the security of the institution. But it would
             be difficult to conceive of a situation where conditions so harsh, employed to
21           achieve objectives that could be accomplished in so many alternative and less harsh
22           methods, would not support a conclusion that the purpose for which they were
             imposed was to punish.
23
             Id. Chains and dungeons are clearly a hyperbolic device the Court intended to reach the
24
     most extreme contours of imaginable pretrial detention. The idea that a city would remove
25
     American citizens to Indian custody in the name of financial thrift would have been an even more
26

      REPLY                                                             LAW OFFICE OF JACKSON MILLIKAN
                                                                                    2540 Kaiser Rd.
                                                                                  Olympia, WA 98502
                                                                               Telephone: (360) 866-3556
                                                                             Jackson@MillikanLawFirm.com

      Page 7 of 9
                Case 3:18-cv-05918-RBL Document 29 Filed 02/26/19 Page 8 of 9




 1   shocking hypothesis, were it not already an unfortunate truth. The defendants should not be heard
 2   to argue that their innovative method of depriving civil rights is merely a formal distinction without
 3
     a substantive difference. Anyone who happens to enter one of these sovereign nations can readily
 4
     discern a stark atmospheric difference from the outside.
 5
             2. Defendants argue “everybody’s doing it.”
 6

 7           “A policy is no less unconstitutional merely because everyone does it.” Pena v. Board of

 8   Educ. of City of Atlanta, 620 F.Supp. 293, (1985) (Atlanta, much like Lacey, sought to preempt

 9   federal laws because other “localities [were] also violating the equal protection clause” by so
10
     doing.).    Lacey invokes some unspecified constitutional and “federal law” authority for the
11
     Agreement but can only resort to arguing that it is justified by the bad acts of other local
12
     governments and agencies. Dkt. # 24, pg. 2. Plaintiff has not invoked the Court’s jurisdiction over
13
     “Dupont, Enumclaw, Lakewood, Orting, Roy, Tacoma, Tumwater…[,] Steilacoom, …, or
14

15   Department of Corrections….” Id.

16           Finally Lacey cites State v. Dalseg in support of its contention that a lack of negative case
17   law, coupled with the existence of a peer group of other government entities also violating citizens’
18
     rights, somehow justifies the Agreement. 132 Wn.App. 854 (2006); Dkt. # 23, pg. 4. It is true that
19
     Dalseg involved another local government, Mason County, sending non-native citizen to Nisqually.
20
     Id. at 857-859. Unlike Plaintiff, however, Dalseg was given the choice whether to serve his time
21

22   in state prison or in a work release program. Id. at 858. “Mason County has no work release

23   facility, and the Thurston County Jail had no space open at the time. Thurston County referred

24   Dalseg and Cestnik to the Nisqually Tribal Jail work release program.” Id. Dalseg does not
25

26

      REPLY                                                            LAW OFFICE OF JACKSON MILLIKAN
                                                                                  2540 Kaiser Rd.
                                                                                Olympia, WA 98502
                                                                             Telephone: (360) 866-3556
                                                                           Jackson@MillikanLawFirm.com

      Page 8 of 9
                 Case 3:18-cv-05918-RBL Document 29 Filed 02/26/19 Page 9 of 9




 1   adjudicate the constitutionality of serving time in Nisqually. Nor did the Dalseg court need to reach
 2   the issue, given the voluntary choice to serve in Nisqually work release. Id. at 859.
 3
                                          III.     CONCLUSION
 4
             The Court should order a preliminary injunction prohibiting Lacey from detaining or
 5
     sentencing Plaintiff into Indian custody. The injunction should also prohibit the Nisqually tribal
 6

 7   officials who operate Nisqually Jail from detaining plaintiff.

 8           .

 9

10
                                                                      Respectfully Submitted,
11

12
                                                                    s/Jackson Millikan
                                                                 By__________________________
13                                                                 Jackson Millikan, WSB# 47786
                                                                   2540 Kaiser Rd NW
14
                                                                   Olympia, WA 98502
15                                                                 360.866.3556
                                                                   Jackson@MillikanLawFirm.com
16

17                                    DECLARATION OF SERVICE
18

19   On this 26th
              ____day of February, 2019, I, Jackson Millikan, attorney in good standing and counsel
     for Mr. Bell, declare under penalty of perjury in accordance with 28 U.S.C. § 1746 that I served
20   this document and associated declaration on all counsel of record through CM/ECF.
21

22                                             s/Jackson Millikan
                                          By, ___________________
23                                           Jackson Millikan, Esq.

24

25

26

      REPLY                                                           LAW OFFICE OF JACKSON MILLIKAN
                                                                                  2540 Kaiser Rd.
                                                                                Olympia, WA 98502
                                                                             Telephone: (360) 866-3556
                                                                           Jackson@MillikanLawFirm.com

      Page 9 of 9
